Citation Nr: 1127567	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-12 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1941 to December 1946.  The Veteran died in May 2006, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 administrative decision of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO) and a December 2007 rating decision of the RO in Oakland, California, which in pertinent part, denied entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.

The issue of entitlement to service connection for the cause of the Veteran's death is not currently before the Board as the appellant clarified in an April 2008 substantive appeal, via a VA Form 9, that she disagrees with the denial of her claim under the provisions of 38 U.S.C.A. § 1318, specifically, the criteria for a service-connected disability to be rated as totally disabling for a continuous period of at least 10 years immediately preceding death.  In a July 2011 informal hearing presentation (IHP), the appellant's representative confirmed that the issue on appeal is consistent with the appellant's assertion in the April 2008 substantive appeal.  The Board has therefore listed the issue on the title page accordingly.
 
The Board notes that the appellant requested a Board hearing in the April 2008 substantive appeal.  In a March 2009 report of contact, the appellant indicated her wish to withdraw her Board hearing request.  The Board finds that there is no hearing request pending at this time.  38 C.F.R. § 20.704(e) (2010).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West Supp. 2010).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  The Veteran died on May [redacted], 2006.

3.  At the time of the Veteran's death, he was service-connected for bilateral hearing loss at 70 percent disabling and tinnitus at 10 percent disabling, both effective July 16, 2003.  He was also receiving a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective July 16, 2003. 

4.  The Veteran was not continuously rated totally disabled due to service-connected disabilities, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death; nor would he have been in receipt of such compensation in either case, but for clear and unmistakable error (CUE) in a prior decision, which has not been established here.

5.  The Veteran was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West Supp. 2010); 38 C.F.R. § 3.22 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA is not applicable to matters in which the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from providing assistance in obtaining evidence where the claimant is ineligible for the benefits sought because of lack of qualifying service, lack of Veteran status, or other lack of legal eligibility.  38 C.F.R. § 3.159(d) (2010).  When there is extensive factual development in a case, and there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim, VCAA does not apply.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2010) (Secretary not required to provide assistance 'if no reasonable possibility exists that such assistance would aid in substantiating the claim.').  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Moreover, this decision results in a denial of DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 and any failure to provide notice as to the effective date and rating is harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As the claim is dependent upon the evidence and facts already of record, no assistance can be provided to substantiate the claim for benefits under 38 U.S.C.A. § 1318.  Accordingly, the claim may be decided without further discussion of VA's duties.


II.  Decision

In the April 2008 substantive appeal, the appellant contends that although the Veteran was not service connected for his bilateral hearing loss until the February 2004 rating decision, the Veteran had bilateral hearing loss for the previous 20 years or more; therefore, the Veteran had no chance to receive his compensation for a continuous period of at least 10 years prior to his death.  In the July 2011 IHP, the appellant's representative reiterated the appellant's disagreement as noted in the April 2008 substantive appeal.  The appellant seeks entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  

In this case, the Veteran was discharged from service in December 1946 and died in May 2006.  At the time of the Veteran's death, he was service-connected for bilateral hearing loss at 70 percent disabling and tinnitus at 10 percent disabling, both effective July 16, 2003.  He was also receiving a TDIU, effective July 16, 2003. 

VA death benefits may be paid to a deceased Veteran's surviving spouse or children in the same manner as if the Veteran's death were service connected.  38 U.S.C.A. § 1318(a) (2010); 38 C.F.R. § 3.22(a) (2010).  A deceased Veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the Veteran's discharge or other release from active duty; or the Veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b) (2010); 38 C.F.R. § 3.22(a) (2010).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22(c) (2010).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After a full review of the record, the Board finds that the provisions of 38 U.S.C.A. § 1318 for an award of DIC benefits have not been met.  The Veteran did not meet the durational requirements for a total disability rating under 38 U.S.C.A. § 1318.  As noted above, the Veteran was discharged from service in December 1946, died in May 2006, was not granted a 100 percent schedular rating in the form of a TDIU until July 16, 2003, and was not a former POW.  As such, the Veteran was not continuously rated totally disabled for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years immediately preceding his death.  Thus, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).      

The Board also considers whether either of the aforementioned durational requirements for a total rating necessary to satisfy 38 U.S.C.A. § 1318 would have been met, but for CUE in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b)(1) (2010).  Previous determinations which are final and binding, including decisions of the assignment of disability ratings, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2010).  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they are known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  

In this case, a claim of CUE has not been made as to the effective date assigned with regard to the Veteran's TDIU nor has the appellant made a claim of CUE to any previous rating decision.  Therefore, the appellant does not meet the requirements for DIC under 38 U.S.C.A. § 1318.

For the reasons stated above, the Board finds that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


